Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on January 28, 2021.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 

Claim Objections
At claim 1, line 9, replace "volume)" with -- volume --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "in particular" renders the claims indefinite because the use of these phrases in the claims calls into question, inter alia, whether or not the elements are required by the invention and the metes and bounds of the invention. 
Regarding Claim(s) 17, the recitation "for a supply device according to claim 1" renders the claim indefinite because it is unclear what limitations from claim 1 are to be imported into 
Regarding Claim(s) 17, it is unclear what is meant by "providing (S1) of a vibration feeder" and "providing (S2) of a frame construction". It is not clear what it means to "providing of" something. Suggested language would be -- providing (S1) a vibration feeder -- and -- providing (S2) a frame construction --.
Regarding Claim(s) 18, the recitation "with the help of a supply device according to claim 1" renders the claim indefinite because it is unclear what limitations from claim 1 are to be imported into claim 18, or if the recitation is merely a recitation of an intended use of the method. The claim should be amended to positively recite those limitations required by the claim language.
Claims 2-16, 19, 20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by British Document (GB 1074630, copy provided by applicant, hereafter '630).
Regarding Claim(s) 1, '630 teaches a supply device with which elements in disordered form, in particular connection elements as bulk goods, are suppliable to a second receiving volume (interior of receptacle 8), the device having the following features: a first receiving container (hopper 9) which defines a first receiving volume (interior of hopper 9) for the disordered elements which is fillable via a first supply opening (upper portion of the hopper) and drainable via a first outlet opening (through skirt 10), a second receiving container (receptacle 8) which defines the second receiving volume, wherein the first receiving container with the first receiving volume is arranged at least partly within the second receiving volume (as illustrate), a bottom (floor 8a) of the second receiving container is positioned at a distance to the first outlet opening such that the bottom limits the first receiving volume and a transfer zone is present for disordered elements from the first receiving container into the second receiving container (through opening 12), and wherein at least the bottom of the second receiving container with regard to the first receiving container is movable such that the disordered elements are dischargeable from the first receiving volume of the first receiving container into the second receiving volume of the second receiving container by means of the movement of the bottom [Page 2:96-Page 3:26].
Regarding Claim(s) 2, the bottom of the second receiving container is puttable into vibrations by means of a drive (electromagnet 4) in order to discharge the disordered elements out of the first receiving container.
Regarding Claim(s) 3, 11, in which a first circumferential outer wall of the first receiving container includes, adjacent to the outlet opening, a lateral cutout (12) which defines the transfer zone.
Regarding Claim(s) 4, in which the bottom of the second receiving container is arranged at such a distance to the outlet opening of the first receiving container that disordered elements are discharged through the lateral cutout, but not through a gap between the first outer wall of the first receiving container and the bottom of the second receiving container. The elements are discharged through the opening (12) [Page 2:100-115]. The wires are not allowed to enter the receptacle unless the flap (13) is open; therefore, the wires would not be discharged through the gap between the skirt and the bottom of the receptacle.
Regarding Claim(s) 6, 12, 13, '630 teaches in which the lateral cutout is at least partly blocked by a flexible retention device (flap 13), which causes the disordered elements to be supplied in the transfer zone at a decelerated movement from the first receiving container to the second receiving container The language, "in particular a flexible brush arrangement or an elastic hose or a curtain", as noted above, does not make clear whether the elements recited are required by the claim. Therefore, the claim only requires the broadly recited "flexible retention device".
Regarding Claim(s) 7, the flexible retention device is arranged in an adjustable manner regarding its position with respect to the lateral cutout of the first receiving container in order to change a size of a covering of the lateral cutout by the flexible retention device. The flap is movable; therefore, it arranged in an adjustable manner.
Regarding Claim(s) 8, 14, a first circumferential outer wall of the first receiving container is arranged approximately circumferentially evenly spaced at the first outlet opening with respect to the bottom and/or to a second inner wall of the second receiving container whereby a transfer 
Regarding Claim(s) 9, 15, 16 the first receiving container has an essentially cylindrical shape (as illustrated) and the second receiving container is configured as a vibration feeder or vibration spiral feeder [Page 2:56, "vibratory feeding device"].
Regarding Claim(s) 10, the first receiving container is arranged coaxially to the second receiving container (as illustrated).
Regarding Claim(s) 17, '630 teaches a manufacturing method for a supply device according to claim 1 which includes the following steps: a. providing (S1) of a vibration feeder (8), b. providing (S2) of a frame construction (2) at least partly above the vibration feeder and c. fastening (S3) a first receiving container (9) at the frame construction, the container defining a first receiving volume for the disordered elements by a first circumferential outer wall, the first receiving volume being fillable via a first supply opening in the first receiving container and being drainable via a first outlet opening in the first receiving container so that a transfer zone for disordered elements from the first receiving container into the second receiving container is present (as described above).
Regarding Claim(s) 18, '630 teaches a supply method for a plurality of disordered elements, in particular connection elements as bulk goods, with the help of a supply device according to claim 1 which includes the following steps: a. supplying (Z1) a plurality of disordered elements ("wires") into the first receiving volume of the first receiving container (9), b. moving (Z2) the second inner wall of the second receiving container with respect to the first receiving container (by activating electromagnet 4), and c. discharging (Z5) of disordered .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over '630.
Regarding Claim(s) 5, '630 teaches the limitations described above, yet fails to teach the lateral cutout encloses an opening angle range from 90° to 180° with respect to a central longitudinal axis of the first receiving container. However, the opening angle would determine the size of the opening and would be a factor in the rate of elements passing through the opening. Further, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). It has been held that where the general conditions of a claim are met, discovering an optimum or workable range (or in this case, as single value) involves only routine skill in the art. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select an opening angle as engineering expediency to allow elements to pass through the opening.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over '630 as applied to claim 18 above, and further in view of Madris et al. (USPN 8452446).
Regarding Claim(s) 19, '630 teaches the limitations described above, yet fails to teach relocating (Z3) a brush arrangement which closes at least partly a lateral cutout of the first receiving container. Madris et al. (USPN 8452446) disclose a first container (104) and a second container (300) and a brush (312) which affects the flow of elements [Col. 3:61-Col. 4:3]. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to provide a brush to affect the flow of elements as taught by Madris et al.
Regarding Claim(s) 20, '630 teaches the limitations described above, yet fails to teach relocating (Z4) the first receiving container with respect to the second inner wall so that a transfer gap is defined between the first and the second receiving container. However, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. '630 discloses [Page 3:45-50] that other articles may be treated by the apparatus. One of ordinary skill would reasonably select the size of the transfer gap based on the articles handled by the supply device. It has been held that where the general conditions of a claim are met, discovering an optimum or workable range (or in this case, as single value) involves only routine skill in the art. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to relocate the first container to define a transfer gap as engineering expediency to handle articles as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses further supply devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R HARP/            Primary Examiner, Art Unit 3651